 USDC IN/ND case 3:20-cv-00677-JD-MGG document 6 filed 08/28/20 page 1 of 2


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

Wilmington Trust, National Association,
as Trustee for the benefit of the registered
Holders of UBS Commercial Mortgage
Trust 2018-C10, Commercial Mortgage          Case No. 3:20-cv-00677
Pass-Through Certificates, Series 2018-
C10,                                         Chief Judge Jon E. DeGuilio
                                             Magistrate Judge Michael G. Gotsch, Sr.
             Plaintiff,

v.

410 South Main Street LLC, et al.,

                 Defendants.

            MOTION TO WITHDRAW APPEARANCE OF AMY M. JOHNSTON

          Pursuant to N.D. Ind. L.R. 83-8, Amy Johnston, attorney of record for the Plaintiff

Wilmington Trust, National Association, as Trustee for the benefit of the registered Holders of

UBS Commercial Mortgage Trust 2018-C10, Commercial Mortgage Pass-Through Certificates,

Series 2018-C10, acting by and through Rialto Capital Advisors, LLC, as special servicer,

respectfully moves this Court for an order granting her leave to withdraw her appearance as

attorney of record for Plaintiff and removing her from all service lists in the above referenced

matter.

          In the undersigned’s place, Scott R. Lesser of the law firm of Miller, Canfield, Paddock

and Stone, P.L.C. will serve as attorney of record for Plaintiff. Mr. Lesser filed his appearance on

behalf of Plaintiff on August 21, 2020.

          WHEREFORE, the undersigned respectfully requests this Court enter an order granting

Amy M. Johnston leave to withdraw her appearance as attorney of record for Plaintiff, removing
 USDC IN/ND case 3:20-cv-00677-JD-MGG document 6 filed 08/28/20 page 2 of 2


her from all service lists for this matter, and entering Scott R. Lesser’s appearance as attorney of

record for Plaintiff.


Dated this 28th day of August, 2020.        Respectfully submitted,


                                            By: /s/ Amy M. Johnston
                                            Amy M. Johnston, (Michigan Attorney No. P51272)
                                            MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.
                                            150 West Jefferson, Suite 2500
                                            Detroit, MI 48226
                                            (313) 963-6420
                                            johnston@millercanfield.com
                                            Counsel for Plaintiff




                                                 2
